Per Curiam.
Respondent was admitted to practice by this Court in 1977. He maintained an office for the practice of law in the City of Schenectady, Schenectady County.
On February 2, 2001, respondent pleaded guilty in Schenectady County Court to grand larceny in the fourth degree, a class E felony {see, Penal Law § 155.30 [4]), and attempted forgery in the second degree, a class E felony {see, Penal Law §§ 110.05, 170.10 [1]). He was sentenced to six months in jail and five years’ probation with terms and conditions requiring that he make restitution. Pursuant to Judiciary Law § 90 (4) (a), an attorney convicted of any criminal offense classified as a felony under the laws of this State shall, upon such conviction, cease to be an attorney or be competent to practice law as such. For attorney discipline purposes, respondent was convicted of a felony upon his plea of guilty (see, e.g., Matter of Etkin, 271 AD2d 749; Matter of Russell, 216 AD2d 790).
We therefore grant petitioner’s unopposed motion to strike respondent’s name from the roll of attorneys and disbar respondent, effective immediately.
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is *746further ordered that respondent’s name is stricken from the roll of attorneys and he is disbarred, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another an opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of disbarred attorneys.